THE COURT
decided that the judgment in this cause ought not to be arrested because the said indictment does not charge a stealing from the house or warehouse, nor for any other reason apparent on the record. That the offence charged in said indictment is sufficiently charged therein, and that the said indictment is good and sufficient in law. Whereupon it is ordered and adjudged by this court, that the motion in arrest of judgment in said cause be. and that the same is hereby. overruled, and that the same be certified to the said criminal court.